DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 02/20/2019

	Claims 1-20 are pending.
	

Response to Arguments
Received 02/20/2019

Applicant’s arguments, see Page 12, filed 02/20/2019, with respect to PTAB decision have been fully considered and are persuasive.  





Allowable Subject Matter

Claims 1-20 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 10, and 18 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(Claim 1)
A near-eye display system, comprising: 
a see-through display; 
an image source configured to produce images for display on the see-through display; 
a selective background occluder comprising a first liquid crystal panel and a second liquid crystal panel spaced from the first liquid crystal panel, the first liquid crystal panel and the second liquid crystal panel being positioned between a common pair of polarizers, wherein the first liquid crystal panel is configured to rotate a polarization of incident light and the second liquid crystal panel is configured to rotate the polarization of incident light independently of the first liquid crystal panel; and 
a computing device comprising a logic subsystem and a storage subsystem storing instructions executable by the logic subsystem to: 
determine a shape and a position of an occlusion area based upon a shape and a position of a virtual object to be displayed on the see-through display, obtain a first birefringence pattern for the first liquid crystal panel and a second birefringence pattern for the second liquid crystal panel based upon the shape and the position of the occlusion area, produce the occlusion area by applying the first birefringence pattern to the first liquid crystal panel and the second birefringence pattern to the second liquid crystal panel, such that light passing through a first cell of the first liquid crystal panel and a first cell of the second liquid crystal panel is rotated a first combined rotation, and light passing through a second cell of the first liquid crystal panel and the first cell of the second liquid crystal panel produces a second combined rotation that is different from the first combined rotation, and display the virtual object in a location visually overlapping with the occlusion area.  

(Claim 10)
On a near-eye display system comprising a see-through display and a selective background occluder comprising a first liquid crystal panel and a second liquid crystal panel positioned between a common pair of polarizers, a method of selectively dimming light from one or more areas of a real-world background, the method comprising:
determining a shape and a position of an occlusion area based upon a shape and a position of a virtual object to be displayed on the see-through display;
obtaining a first birefringence pattern for the first liquid crystal panel and a second birefringence pattern for the second liquid crystal panel based upon the shape and the position of the occlusion area; 
producing the occlusion area by applying the first birefringence pattern to the first liquid crystal panel and the second birefringence pattern to the second liquid crystal panel, the first liquid crystal panel configured to rotate a polarization of incident light and the second liquid crystal panel being configured to rotate the polarization of incident light independently of the first liquid crystal panel, such that light passing through a first cell of the first liquid crystal panel and a first cell of the second liquid crystal panel is rotated a first combined rotation, and light passing through a second cell of the first liquid crystal panel and the first cell of the second liquid crystal panel produces a second combined rotation that is different from the first combined rotation; and
displaying the virtual object in a location visually overlapping with the occlusion area.  

	(Claim 18)
A near-eye display system, comprising:
a see-through display;
an image source configured to produce images for display on the see-through display;
a selective background occluder comprising a first liquid crystal panel and a second liquid crystal panel spaced from the first liquid crystal panel, the first liquid crystal panel and the second liquid crystal panel being positioned between a common pair of polarizers, wherein the first liquid crystal panel is configured to rotate a polarization of incident light and the second liquid crystal panel is configured to rotate the polarization of incident light independently of the first liquid crystal panel; and
a computing device comprising a logic subsystem and a storage subsystem storing instructions executable by the logic subsystem to determine a shape of an occlusion area based upon a shape of a virtual object to be displayed via the see-through display, and operate the first liquid crystal panel and the second liquid crystal panel such that light passing through a first pixel of the first liquid crystal panel and a first pixel of the second liquid crystal panel is rotated a first combined rotation and is attenuated differently than light that is rotated a second combined rotation by passing through the first pixel of the first liquid crystal panel and a second pixel of the second liquid crystal panel.  


Wherein:

Kleinberger et al. (US Patent No. 7190518 B1) teaches birefringence pattern for a liquid crystal plans and occlusion areas. However, Kleinberger et al. fails to disclose determining a shape and a position of an occlusion area based upon a shape and a position of a virtual object to be displayed on the see-through display.
Fergason (US Patent No. 5343313) teaches a selective background occlude comprising liquid crystal panels and polarizers. However, Fergason fails to disclose determining a shape and a position of an occlusion area based upon a shape and a position of a virtual object to be displayed on the see-through display.
As a result of the limitations of independent claims 1, 10, and 18 are considered as being distinguished from the closest known prior art alone or reasonable combination.
















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616